5942001Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowability 
  	 Claims 1-17, 19-21 submitted on 6/7/2021 are pending. 
Claims 1-21 were examined before. Claim 18 canceled.
Claims 1-17, 19-21 are allowed.
Examiner’s Amendment 
Amend the 1st paragraph of the specification as follows:
This application claims priority under 35 U.S.C. 120 as a continuation of U.S. Serial No. 15/942,001, filed March 30, 2018, now U.S. Patent 10648006, which claims priority under 35 U.S.C. 120 as a continuation of U.S. Serial No. 15/224,900, now U.S. Patent 9963720, which claims priority under 35 U.S.C. 120 as a continuation of U.S. Serial No. 14/788,365, filed June 30, 2015 (now U.S. Patent No. 9,404,096), which claims priority under 35 U.S.C. 120 as a continuation of U.S. Serial No. 14/270,268, filed May 5, 2014 (now U.S. Patent No. 9,074,178), which application claims priority under 35 U.S.C. 120 as a divisional application of U.S. Serial No. 11/697,404, filed April 6, 2007 (now U.S. Patent No. 8,715,988), which application is a continuation-in-part of PCT/US2006/011273, filed March 28, 2006, which application claims priority to U.S. Provisional Application Serial No. 60/665,903 filed March 28, 2005, and to U.S. Provisional Application Serial No. 60/698,872, filed July 13, 2005, and also to U.S. Provisional Application Serial No. 60/700,781 filed July 20, 2005. The application also claims priority to U.S. Provisional Application Serial No. 60/900,243, filed February 8, 2007, entitled, "Engineered Cytochromes P450 with Tailored Propane Specificity and 

The following is an examiner’s statement of reasons for allowance:
Applicants have made novel polynucleotide encoding mutants of P450 monooxegenase  comprising of SEQ ID NO: 1  having activity of catalyzing C1-C12 alkane to corresponding alcohol and has one or more selective amino acid substitutions at residues 47, 74, 78, 94, 142, 175, 184, 188, 205, 226, 236, 252, 255, 290, 353, 366, 443, 464, and 710 in comparison to the amino acid sequence set forth in SEQ ID NO:1,and wherein the one or more selective amino acid substitutions are as follows: (i) at positions selected from the group consisting of 47, 142, 205, 236, 252, 255, and 464 and any combination thereof, an amino acid residue selected from glycine (G), asparagine (N), glutamine (Q), serine (S), threonine (T), tyrosine (Y),and cysteine (C); (ii) at positions selected from the group consisting of 94, 175, 184, 188, 290, 353, a and 366 or any combination thereof, an amino acid residue selected from alanine (A), valine (V), leucine (L), isoleucine (l), proline (P), and methionine (M); (iii) at position 226, an amino acid selected from lysine (K) and arginine (R); (iv) at positions 78 an amino acid selected from alanine (A), tyrosine (Y), phenylalanine (F), tryptophan (VW) and histidine (H); (v) at position 74, an amino acid selected from alanine (A), serine (S), and glutamic acid (E); (vi) at position 443 an alanine (A) residue; and (vii) at position 710 a threonine (T); wherein the polypeptide comprises a glycine (G), asparagine (N), glutamine (Q), serine (S), threonine (T), tyrosine (Y), or cysteine (C) at position 82; wherein the polypeptide comprises an isoleucine (I) at position 52: and wherein the polypeptide comprises a 
The filing of Terminal Disclaimers over U. S. patents; 10648006, 9963720, 9074178 and 9404096 obviated all possible double patenting issues. The terminal disclaimers filed on 8/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. patent; 
Thus, 1-17 and 19-21 are allowed.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652